DETAILED ACTION
Claims 1-10 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment to Claims Not Entered
A notice of Non-Compliant Amendment (37 CFR 1.121) was mailed on 18 May 2022. The two-month time to reply has expired.
Failure to response has resulted in the non-entry of the preliminary amendment dated 28 September 2020. Accordingly, Examiner is examining the originally filed claims.
Drawings
The drawings received on 28 September 2020 are objected to as follows:
The drawings are objected to as failing to comply with PCT Rule 11.13(m):
(m) The same features, when denoted by reference signs, shall, throughout the international application, be denoted by the same signs.
Both figures 3 and 4 use reference signs 1, 2, 3, and 4. However, in each figure these reference signs denote different things.
Corrected drawing sheets in compliance with PCT Rule 11 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. Claim 3 is a multiple dependent claim which depends on claims 1 or 2. Thus, claims 4-10 cannot depend from claim 3. See MPEP § 608.01(n).  Accordingly, the claims 4-10 have not been further treated on the merits.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract exceeds 150 words in length.
The abstract includes phrases which can be implied “The invention relates to a ….”
The abstract is written in the form of one very long sentence.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is missing a transitional phrase. See MPEP §2111. Thus, it is unclear which part of the claim recitation is part of the preamble and which part is actively recited as a part of the claim. Furthermore, while claim 1 is a method claim the recitation is predominantly a description of a turbine and not a recitation of steps. Accordingly, claim 1 fails to particularly point out and distinctly claim the invention.
Dependent claims 2-10 are rejected at least for depending from a rejected claim.
Claim 3 recites “(3, Fig. 4).” It is unclear whether or not Applicant is attempting to incorporate by reference figure 4 into the claims. Furthermore, MPEP §2173.05(s) states:
claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.

For purposes of compact prosecution, the Examiner notes dependent claims 4-10 would be rejected for at least depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 1,167,844 B2 Schneider [herein “Schneider”] in view of AutoCAD 2013 “User’s Guide” (2012) [herein “AutoCAD”] and Applicant Admitted Prior Art (See MPEP §2129) with US patent 8,397,385 B2 Carrouset [herein “Carrouset”].
Claim 1 recites “1. A method for designing and fabricating on demand turbines having buckets with calibrated jets.” Schneider title discloses “Linear Pelton Turbine.” Schneider abstract last three lines disclose “nozzle configured to direct a first fluid jet to contact the first plurality of buckets.”
Claim 1 further recites “characterised in that the skeletons of the turbines displayed on the screen allow them to be designed and then fabricated in any dimensions, any materials and any quantities.” Schneider does not explicitly disclose designing and displaying skeletons of designs; however, in analogous art of design software, AutoCAD page 339 teaches “AutoCAD 3D modeling allows you to create drawings using solid, surface, and mesh objects.” A mesh object is a skeleton of the object which allows them to be designed in a corresponding dimensions, materials, and quantities.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider and AutoCAD. One having ordinary skill in the art would have found motivation to use AutoCAD for the design of a Pelton Turbine for the advantageous purpose of creating drawings of the designs. See AutoCAD page 339.
Claim 1 further recites “and they are built with blades designed according to the so-called five-parameter arithmetic principle.” Schneider involves parameters, but neither Schneider nor AutoCAD teach the “five-parameter arithmetic principle.”
However, Specification page 2 lines 21-24 state “The publication WO2008/012425 (PCT/2007/011267) describes in detail the so-called five-parameter arithmetic principle, known to a person skilled in the art who keeps up with global technical innovations, who is therefore immediately informed by this publication WO2008/012425, if not already fully informed of this principle.” Carrouset is the US patent derived from the publication WO2008/012425 cited in the AAPA of the Specification.
Carrouset column 2 lines 4-5 teach “designing each leading and trailing edge.” Carrouset column 2 lines 8-9 teach “defining the areas of the body.” Carrouset column 2 lines 64 and 67 teach “define its thickness” and “indicates the depth.” Without loss of generality, the parameters of the leading edge, the trailing edge, body, thickness, and depth are a five parameter model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider, AutoCAD, and Carrouset. One having ordinary skill in the art would have found motivation to use parameters to define the shape of the blades into the system of a Pelton turbine because Applicant has admitted Carrouset teaches the five-parameter principle as admitted in the above cited AAPA of Specification page 2 lines 21-24. Further motivation to combine is found for the advantageous purpose of easily quantify the design of the cages/buckets. See Carrouset column 1 lines 11-15.
Claim 1 further recites “the skeleton of the turbine is displayed on the screen by means of ‘virtual neutral fibres’ which are subsequently covered with a material.” Schneider column 4 lines 29-30 disclose “a housing configured to isolate the linear turbine and nozzle from an external atmosphere.” The housing is a material which covers the parts of the turbine.
As discussed above, AutoCAD page 339 teaches “AutoCAD 3D modeling allows you to create drawings using solid, surface, and mesh objects.” A mesh object is a skeleton of the object which allows them to be designed in a corresponding dimensions, materials, and quantities. The mesh skeleton is a virtual representation displayed on a screen.
Claim 1 further recites “the turbines being contained, over the entire length thereof, in a circular envelope, which is in principle slightly rounded and has a diameter that varies over the length thereof according to the contents of the envelope.” Schneider column 4 lines 29-30 disclose “a housing configured to isolate the linear turbine and nozzle from an external atmosphere.” The housing is a material which covers the parts of the turbine. A housing varies in diameter and length according to the contents therein.
Claim 1 further recites “the length of said single-component envelope is shown on a drawing and divided into four zones intersected by temporary virtual discs which each separate the zones according to the functions carried out in such areas.” Each of the four zones are discussed individually below.
Claim 1 further recites “the front edge of said envelope being very sharp or, on demand, provided with a flange Br for allowing connection to installations.” Schneider column 4 lines 29-30 disclose “a housing configured to isolate the linear turbine and nozzle from an external atmosphere.” Schneider column 1 lines 17-18 discloses “using a dam or other type of diversion structure.” The dam or diversion structure is an installation on which the housing can be connected. Without loss of generality, the connection of the housing to the structure is a flange.
Claim 1 further recites “the four zones comprising: a first zone for (1) for injecting the fluid, which is an empty space or a space containing valves or inducers, of the corkscrew type, which optionally cause a pre-rotation of the fluid which enters a second zone (2).” From the above list of alternatives the Examiner is selecting “an empty space.”
Schneider column 16 lines 49-50 teaches “a fluid flow 124 from fluid source (such as a river or canal) enters a penstock or intake duct 121.” The intake duct is a first zone for injection of fluid flow.
Claim 1 further recites “a pointed shield pushing the flow of fluid away from the centre on arrival, and directing it away towards the second zone (2), the second zone (2) where the rotation of the fluid is created in channels that wind in spirals and open up at the rear of the second zone (2), rotating the fluid.” Schneider column 16 lines 50-52 teach “Flow 124 then passes through nozzle 122 which accelerates, bifurcates, and redirects flow 124 to generate two free jets.” Bifurcating the flow is pushing the flow away from a center. Redirecting the flow is directing the flow towards a respective second zone.
Claim 1 further recites “a third zone (3) containing the rotating wheel provided with buckets with calibrated jets that harness the energy supplied by the jets of fluid leaving the second zone (2).” Schneider column 16 lines 59-62 teach “Each free jet is directed toward and provides an impulse (force applied for a period of time) to a plurality of buckets 110, 120. Each free jet simultaneously impacts more than two buckets.” Providing an impulse force from the jet to the buckets is harnessing the energy supplied by the jets with the buckets.
Claim 1 further recites “and a fourth zone (4) containing a housing attached to the stationary casing of the turbine and placed after the rotating wheel, said housing containing channels that orient the fluid towards the outlet at the rear of the turbine.” Schneider column 17 lines 23-26 teach “the fluid from the free jet is simply directed away from the turbine by the bucket shape and falls to form a tailwater 162. Tailwater 162 may then rejoin the original water source.” The tailwater directed away from the turbine is the fluid which is oriented towards an outlet of the turbine.
Claim 1 further recites “and the fluid is guided, as soon as it reaches the second zone (2), by channels contained in tubes that are arranged in continuity face to face, over the entire length of the turbine.” Schneider column 16 lines 50-52 teach “Flow 124 then passes through nozzle 122 which accelerates, bifurcates, and redirects flow 124 to generate two free jets.” The nozzle redirecting the flow is guiding of the fluid. Without loss of generality, the nozzle area corresponds with a length of the turbine.
Claim 3 further recites “3. The method for designing and fabricating on demand turbines having buckets with calibrated jets, which are built according to one of the preceding claims, characterised in that the channels are built from stationary circular tubes of different diameters, which are contained one inside the other, and which start from the front of the second zone (2) with sharp edges (3, Fig. 4) and the diameters of which are scalable, these tubes being continued face to face in line with identical tubes contained in a rotary housing which contains the buckets, these rotary tubes being again continued face to face in line with the stationary tubes contained in the housing attached to the stationary casing of the turbine in the fourth zone (4).” Schneider column 16 lines 49-50 teaches “a fluid flow 124 from fluid source (such as a river or canal) enters a penstock or intake duct 121.” The intake duct is a tube. Schneider column 16 lines 50-52 teach “Flow 124 then passes through nozzle 122 which accelerates, bifurcates, and redirects flow 124 to generate two free jets.” Directing the flow to the nozzles is the tubes continuing to the rotary housing which contains the buckets.
Schneider column 4 lines 29-30 disclose “a housing configured to isolate the linear turbine and nozzle from an external atmosphere.” The intake duct is contained inside the housing. Thus, the intake duct is a tube inside the housing. The housing has a different diameter than the intake duct. In an alternative interpretation, the nozzles are tubes of different diameter which may be considered as contained inside the tubes which redirect the flow to said nozzles.
There is not defined size for the intake duct. Therefore the corresponding size is scalable to respectively scaled diameters.
Schneider column 26 lines 58-62 disclose “A clearly defined separation edge on the bucket convex backside that resembles a ramp or wedge 4014 terminates in a sharp edge, forcing the jet to cleanly split off the ramp in a deterministic way.” A sharp separation edge to split the jet is a sharp edge.
Dependent Claim 2
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, AutoCAD, and AAPA with Carrouset as applied to claim 1 above, and further in view of US 2014/0341709 A1 Yamodo [herein “Yamodo”].
Claim 2 further recites “2. The method for designing and fabricating on demand turbines having buckets with calibrated jets, which are built according to the preceding claim, characterised in that, unless they are provided with flanges, the edges of the tubes at the inlet of the second zone (2) and at the outlet of the tubes of the fourth zone (4) are very sharp.” Examiner is interpreting the claim language “very sharp” as any edge capable of separating the jets.
Schneider column 26 lines 58-62 disclose “A clearly defined separation edge on the bucket convex backside that resembles a ramp or wedge 4014 terminates in a sharp edge, forcing the jet to cleanly split off the ramp in a deterministic way.” A sharp separation edge to split the jet is a sharp edge.
Schneider column 16 lines 50-52 teach “Flow 124 then passes through nozzle 122 which accelerates, bifurcates, and redirects flow 124 to generate two free jets.” The flow bifurcating is the tubes at the intake duct being very sharp and capable of separating the jets.
Claim 2 further recites “and in that the edges of the buckets of the third zone (3) are very sharp.” Schneider column 26 lines 58-62 disclose “A clearly defined separation edge on the bucket convex backside that resembles a ramp or wedge 4014 terminates in a sharp edge, forcing the jet to cleanly split off the ramp in a deterministic way.” A sharp separation edge to split the jet is a sharp edge.
Claim 2 further recites “the edges of the tubes of the bucket wheel and those of the tubes which surround it having the same diameter, being flat and rotating opposite one another.” Schneider, AutoCAD, nor Carrouset explicitly disclose bucket wheels rotating opposite one another; however, in analogous art of turbine design, Yamodo paragraph 5 teaches “a turbine system using twin impulse turbines rotating in opposite directions.” Yamodo figure 9C shows the relationship between the buckets and tube having substantially the same diameter and meeting flush against each other at the edges.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider, AutoCAD, Carrouset, and Yamodo. One having ordinary skill in the art would have found motivation to use contra rotating generator into the design of a Pelton Turbine for the advantageous purpose of an efficient and reliable increase in electric production. See Yamodo paragraph 3 lines 31 and 46-49.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson, D., et al. "Chapter 9: Design methods for radial-flow turbomachines" The Design of High-Efficiency Turbomachinery and Gas Turbines, pp. 395-451 (2014)
teaches
Technology background on radial flow turbine design including Pelton turbines. Section 9.8 discusses blade shape.
Anagnostopoulos, J. & Papantonis, D. "Flow Modeling and Runner Design Optimization in Turgo Water Turbines" World Academy of Science Engineering & Technology, vol. 28 (2007)

Blade surface runner design in a turgo water turbine.
Prajapati, V.M., et al. "Design, Modeling & Analysis of Pelton Wheel Turbine Blade" Int'l J. for Scientific Research & Development, vol. 3, issue 10 (2015)

Design analysis of Pelton bucket design for a hydro power plant.
US 7275914 B2 Geppert; Lothar et al.

Pelton bucket design improvements


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        29 August 2022